Dennison, J.
This was an indictment for disturbing religious worship.
In this cause the only error assigned by appellant as cause for the reversal of the judgment is the overruling of the motion to quash the indictment as set forth in the bill of exceptions.
This court can see no valid objection to the decision of the court below, in this respect. The charge (in the indictment) of the offense is in the exact words of the statute. (See Paschal’s Dig., Art. 1104.) The judgment is therefore affirmed and remanded.
Affirmed.